Title: From Alexander Hamilton to Ebenezer Stevens, 29 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir.
            New york Octor 29th 1799
          
          You will be pleased to provide, as soon as possible, for the use of the corps of Artillerists under the command of General Wilkinson, the following instruments.
          A Theodolite, a sextant,  a circumferenter with a chain, and three Setts of packetts instruments—
          With great consideration I am, Sir yr. obedt. servt.
          
            A Hamilton
          
          General Stevens
        